NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        MAR 21 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 DANNY GARCIA,                                     No. 16-15804

                   Plaintiff-Appellant,            D.C. No. 3:15-cv-00045-JD

   v.
                                                   MEMORANDUM*
 KALISHER, Dr.; et al.

                   Defendants-Appellees.

                     Appeal from the United States District Court
                       for the Northern District of California
                      James Donato, District Judge, Presiding

                              Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Danny Garcia, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Garcia failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his medical conditions. See id. at 1057-60 (a prison

official is deliberately indifferent only if he or she knows of and disregards an

excessive risk to inmate health; a difference of opinion concerning the course of

treatment, medical malpractice, or negligence in diagnosing or treating a medical

condition does not amount to deliberate indifference).

      Contrary to Garcia’s argument that he was denied fair notice of the rules and

procedures pertaining to summary judgment and an opportunity to be heard, the

record shows that defendants served Garcia with concurrent notice of the

requirements of summary judgment set forth in Rand v. Rowland, 154 F.3d 952,

960-61 (9th Cir. 1998) (en banc).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Garcia’s motion to accept a supplemental brief (Docket Entry No. 14) is

granted. The Clerk shall file the supplemental brief at Docket Entry No. 10. To

the extent that Garcia seeks leave to supplement the record, this motion (Docket

Entry No. 14) is denied.




                                          2                                    16-15804
Garcia’s other pending motions (Docket Entry Nos. 9 and 13) are denied.

AFFIRMED.




                                 3                                 16-15804